DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 1/15/2021.  Claims 1-17, 19 and 22-23 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Broniek et al. (US 8713438 B1, hereinafter Broniek) in view of Benesovska et al. (US 20080141221 A1, hereinafter Benesovska), Ergan et al. (US 2010/0229112 A1 A1, hereinafter Ergan), and Eickmeyer et al. (US 20080320343 A1, hereinafter Eickmeyer).

claim 1,   Broniek teaches a computer-implemented method comprising:

receiving a request for a user input corresponding to a particular screen of an application (“When the user has selected the page elements to which the comments/feedback pertains, the user enters the comments into the feedback panel (208) (step 106)” Col. 4 lines 38-40; “annotation mode can be entered, for example, in response to a user clicking an annotation icon (202) in the web browser (200), …This causes a feedback panel (208) to be displayed.” Col. 3 lines 40-43,   “It should also be noted that while reference will be made below to web pages, these are intended to encompass …standalone desktop applications.” Col. 3 lines 30-35);
providing, responsive to the request, the user input associated with the particular screen (“ In some implementations, e.g., for standalone applications, the feedback panel (208) can even be displayed outside the web browser window.  In some implementations, the user is not required to mark specific page elements, as described in step 104, but can instead provide general comments about the web page, as described in step 106.” Col. 4 lines 50-67, Col. 5 lines 1-39),
capturing a real-time context corresponding to the particular screen of the application and the request (Broniek, Col. 2, lines 22-35 and Col. 5, lines 47-62 teach taking a screenshot of the webpage and current state of the webpage in addition to the user input when the feedback is being provided and sending the feedback with the screenshot and the feedback information which implies a real-time context of the application is being captured with the user input as claimed);
receiving user-generated data via the user input (Fig. 2., the user enters feedback into the feedback panel 208, Col.  4 lines 56-67, Col. 5 lines 1-39);

which the feedback applies.  Sending the feedback can include attaching a screenshot of the marked-up web page to the feedback.  The detailed information can include a date, a time, a geolocation of the user, operating system information, a user name, or information about the web browser displaying the web page.” Col. 2 lines 22-28); and
providing the context-related data package to another system configured to receive the context-related data package (“If it is necessary for the user to specify recipients, the process continues to step 108, where the user selects one or more recipients for the comments, for example by using the tabs (210).” Col. 5 lines 44-47).
Broniek does not appear to expressly teach buffering one or more user actions performed on a particular screen of an application prior to receiving a comment request form a user in a memory buffer;
receiving the comment request corresponding to the particular screen of an application;
identifying, from the memory buffer, the one or more user actions performed prior to receiving the request.
Roskowski teaches buffering one or more user actions performed on a particular screen of an application prior to receiving a comment request form a user in a memory buffer;
receiving the comment request corresponding to the particular screen of an application;

Benesovska teaches buffering one or more user actions performed on a particular screen of an application prior to receiving a comment request form a user in a memory buffer (“The recorder technology enables manual and/or automatic recording of system, application, and the user activities prior to and including the defect(s)” paragraph 0033; “the buffer 802 is a circular buffer such that recording occurs continuously, thereby writing events information into the buffer 802 continuously” paragraph 0052);
receiving the comment request corresponding to the particular screen of an application (“The recorder technology can be employed in or in combination with a software defect reporting tool for manually and/or automatically generating a record file and reporting customer feedback related to software defects or bugs via the record file” paragraph 0029);
identifying, from the memory buffer, the one or more user actions performed prior to receiving the request (“The recorder component 106 employs recorder technology for manually and/or automatically generating the record file of defect information and 
reporting customer feedback related to the software defects or bugs.  The recorder technology enables manual and/or automatic recording of system, application, and the user activities prior to and including the defect(s)” paragraph 0033); 
generating a context-related data package including the one or more buffered user actions (“The recorder component 106 facilitates generation of the record file that can include code-related events and processes, user interactions (e.g., keystrokes, 
receiving, from the user, a selection of one or more of the buffered actions most relevant to the request and for which feedback is received from the user(“recording information can be selected for inclusion in the record 
file” paragraph 0064-0065 Fig. 16, for example, element 1614 snapshot selects, element 1626 events and defect information selected etc.  .  
providing the context-related data package, including the one or more buffered user actions, to another system configured to receive the context-related data package (“the user.. sending the file.  At 1612, the user can designate the location to which the file should be sent, once recording has completed.  This can be a secure website, using "https:\", for example.  Transmission of the recorder file can be manual or automatic” paragraph 0063, Fig. 16).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise buffering one or more user actions performed on a particular screen of an application prior to receiving a comment request form a user in a memory buffer ;receiving the comment request corresponding to the particular screen of an application; identifying, from the memory buffer, the one or more user actions performed prior to receiving the request. One would have been motivated to make such a combination to better represent the user's experience to help improve quality, with improved problem prioritization, as well as improved feedback to users on progress resolving issues.

Ergan teaches displaying the buffered actions, including one or more screens of the application associated with the buffered actions responsive to receiving the request by a user to provide the user input (“The recording tool may display the UI event file in a graphical user interface (GUI), Fig. 4a - Fig. 6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise identifying, from a buffer, one or more user actions performed prior to receiving the request; generating a context-related data package including the one or more buffered user actions; and providing the context-related data package, including the one or more buffered user actions, to another system configured to receive the context-related data package. One would have been motivated to make such a combination to develop an accurate and informative methods for detecting and characterizing software errors to facilitate resolution.
Broniek, Benesovska and Ergan do not appear to expressly teach wherein each screen includes one or more preconfigured questions through which to receive the user input. 
However, Eickmeyer teaches a screen includes one or more preconfigured questions through which to receive the user input (“When the user indicates an error 
buttons from which the user can select an error type, a text field into which the user can type a description of the error, and so forth.” Paragraph 0035). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise wherein each screen includes one or more preconfigured questions through which to receive the user input. One would have been motivated to make such a combination to help the user to accurately report an error or problem with application. 

As to dependent claim 2,    Broniek teaches the method of claim 1, Broniek further teaches wherein the request comprises a user-initiated request (“When the user has selected the page elements to which the comments/feedback pertains, the user enters the comments into the feedback panel (208) (step 106)” Col. 4 lines 38-40; “annotation mode can be entered, for example, in response to a user clicking an annotation icon (202) in the web browser (200), …This causes a feedback panel (208) to be displayed.” Col. 3 lines 40-43,   “It should also be noted that while reference will be made below to web pages, these are intended to encompass …standalone desktop applications.” Col. 3 lines 30-35);

claim 3,    Broniek teaches the method of claim 1, Broniek teaches wherein the capturing comprises:
capturing a screenshot of the particular screen responsive to the request, wherein the context-related data package includes the screenshot(“Receiving feedback can include receiving an identification of a topic to which the feedback applies.  Sending the feedback can include attaching a screenshot of the marked-up web page to the feedback.  The detailed information can include a date, a time, a geolocation of the user, operating system information, a user name, or information about the web browser displaying the web page.” Col. 2 lines 22-28).

As to dependent claim 4,    Broniek teaches the method of claim 1, Broniek further teaches wherein the capturing comprises:
determining data that has been entered into one or more fields of the particular screen, wherein the context-related data package includes the determined data (“The marked-up web page includes the one or more page elements selected by the user.  Detailed information about the web page and a current state of the web page is automatically gathered” Col. 1 lines 64-67.  It is clear that the marked-up page may include any type of data that has been provided by a user).

As to dependent claim 22, Broniek teaches the method of claim 1, further comprising: Broniek does not appear to expressly teach recording one or more additional user actions received after the selection has been received, wherein the context-related data package includes the recorded one or more additional user actions.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise recording one or more additional user actions received after the selection has been received, wherein the context-related data package includes the recorded one or more additional user actions. One would have been motivated to make such a combination to develop an accurate and informative methods for detecting and characterizing software errors to facilitate resolution.

Claims 8-11 reflect a system embodying the limitations of claims 1-4 therefore the claims are rejected under similar rationale.

Claims 15-17 reflect a non-transitory computer-readable device embodying the limitations of claims 1-3 therefore the claims are rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broniek et al. in view of Benesovska et al., Ergan et al., Eickmeyer et al. and  Nickerson et al. (US 2009/0235236 A1, hereinafter Nickerson). 

As to dependent claim 7,   Broniek teaches the method of claim 1, Broniek does not appear to expressly teach wherein the providing comprises:
providing the context-related data package to an administrator device; and
providing a real-time communication link between a user device executing the application and the administrator device.
	Nickerson teaches providing the context-related data package to an administrator device (“an appropriate intervention may take the form of an asynchronous messaging window that may allow the user to communicate asynchronously via text messages with a help desk or other form of customer service center.” Paragraph 0045); and
providing a real-time communication link between a user device executing the application and the administrator device (“For example, a live chat window may be generated that allows the user to communicate with a particular customer service representative who can assist with a particular issue the user may have.” Paragraph 0045).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise providing the context-related data package to an administrator device; and
providing a real-time communication link between a user device executing the application and the administrator device. One would have been motivated to make such a combination to improve the user’s experience before they leave the application. 

Claim 14 reflects a system embodying the limitations of claim 7 therefore the claim is rejected under similar rationale.

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Broniek et al. in view of Benesovska et al., Ergan et al., Eickmeyer et al., and Surazki et al. (US 2016/0299756 A1, hereinafter Surazki).

As to dependent claim 5,    Broniek teaches the method of claim 1, Broniek does not appear to expressly teach wherein the capturing comprises:
wherein the capturing comprises:
identifying one or more user actions buffered prior to receiving the request;
determining a type of feedback question to provide based on the one or more user actions buffered prior to receiving the request;
providing the type of feedback questions; and
determining that at least a portion of the user-generated data is received responsive to the provided type of feedback questions.
Ergan teaches wherein the capturing comprises:
identifying one or more user actions buffered prior to receiving the request (“The event record contains information about the user's input, and metadata about the target object in the user interface associated with the user input occurred.  For example, the user interaction of clicking on a mouse button while a cursor is positioned at a specific location in relation to a display screen may be translated to a user interaction in the context of a graphical user interface by ascertaining a pop-up window that was active at 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise identifying one or more user actions buffered prior to receiving the request. One would have been motivated to make such a combination to develop an accurate and informative methods for detecting and characterizing software errors to facilitate resolution. 
Surzki teaches determining a type of feedback question to provide based on the one or more user actions buffered prior to receiving the request (Fig. 5A-5B, feedback question are based on the user action buffered, paragraph 0073-0075);
providing the type of feedback questions (Fig. 5A-5B question provided for the user); and
determining that at least a portion of the user-generated data is received responsive to the provided type of feedback questions “("The user may then select the "preview" button to be given a view of all the data that will be uploaded about the problem” paragraph 0075).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek and Cook to comprise determining a type of feedback question to provide based on the one or more user actions buffered prior to receiving the request; providing the type of feedback questions; and determining that at least a portion of the user-generated data is received responsive to the provided type of feedback questions. One would have 

As to dependent claim 6,    Broniek teaches the method of claim 5, Broniek does not appear to expressly teach the method comprising:
capturing one or more user actions performed subsequent to receiving the user generated data request.
Ergan teaches capturing one or more user actions performed subsequent to receiving the user generated data request (“the logger 234 records to the event log 235 in a continuous fashion” paragraph 0067).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise capturing one or more user actions performed subsequent to receiving the user generated data request. One would have been motivated to make such a combination to develop an accurate and informative methods for detecting and characterizing software errors to facilitate resolution.

Claims 12-13 reflect a system and a non-transitory computer-readable device embodying the limitations of claims 5-6, therefore the claims are rejected under similar rationale.

Claims 19 reflect a non-transitory computer-readable device embodying the limitations of claim 5 therefore the claim is rejected under similar rationale.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Broniek et al. in view of Benesovska et al., Ergan et al., Eickmeyer et al. and Zhang et al. (US 20200304448 A1, hereinafater Zhang).

As to dependent claim 23, Broniek teaches the method of claim 1, Broniek does not appear to expressly teach the method further comprising: determining a role associated with user; and
assigning the context-related data package a priority based on the role.
Zhang teaches determining a role associated with user (in step 306 sender role determined); and
assigning the context-related data package a priority based on the role (in step 312 importance level assigned to the received email based on the sender role).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Broniek to comprise determining a role associated with user; and assigning the context-related data package a priority based on the role. One would have been motivated to make such a combination to facilitate resolution as quickly as possible.


Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171